DETAILED ACTION
	This action is responsive to 05/07/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-12, 16, 18-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a device and method for driving a self-luminous display panel.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose “A display driver comprising: gamma processing circuitry configured to process image data to generate gamma-processed image data; emission pulse generator circuitry configured to supply an emission pulse; compensation circuitry configured to process the gamma-processed image data, based on a ratio of a number of display elements that emit light to a total number of display elements of a display panel, to generate compensated image data, the ratio controlled by the emission pulse based on an emission pulse width of the emission pulse, wherein the compensation circuitry comprises: compensation coefficient generator circuitry configured to generate a compensation coefficient based on correlation data that indicates a correlation between the emission pulse width and the compensation coefficient; and compensation processing circuitry configured to generate the compensated image data by processing the gamma-processed image data based on the compensation coefficient; and driver circuitry configured to drive the display panel based on the compensated image data”, as recited in independent claim 1.
With regards to independent claim 16, the prior art of record fails to adequately disclose “A method comprising: processing image data to generate gamma-processed image data;4 processing the gamma-processed image data to generate compensated image data, the processing comprising: obtaining an emission pulse; performing a compensation processing based on an emission pulse width of the emission pulse specifying a ratio of a number of display elements that emit light to a total number of display elements of a display panel; and compensating for a change in chromaticity characteristics of the display panel caused by a change in the emission pulse width; and driving the display panel based on the compensated image data.”
With regards to independent claim 22, the prior art of record fails to adequately disclose “A display driver comprising: gamma processing circuitry configured to process image data to generate gamma-processed image data; emission pulse generator circuitry configured to supply an emission pulse; emission pulse width control circuitry configured to control an emission pulse width based on a brightness command value that specifies a display brightness level of a display panel, wherein the emission pulse width control circuitry is configured to control the emission pulse width so that the emission pulse width monotonically and non-linearly increases with an increase in the brightness command value; and6 wherein the emission pulse width control circuitry is further configured to control a duty ratio of the emission pulse based on a number of emission pulses per frame period and the brightness command value; compensation circuitry configured to process the gamma-processed image data, based on a ratio of a number of display elements that emit light to a total number of display elements of the display panel, to generate compensated image data, the ratio controlled by the emission pulse based on the emission pulse width of the emission pulse, wherein the compensation circuitry comprises: compensation coefficient generator circuitry configured to generate a compensation coefficient; and compensation processing circuitry configured to generate the compensated image data by processing the gamma-processed image data based on the compensation coefficient; and driver circuitry configured to drive the display panel based on the compensated image data.”
Claims 5-12 depend from and further limit claim 1, claims 18-19 and 21 depend from and further limit claim 16, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627